DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 9/10/2020 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lang (US 20030161861), hereinafter Lang, in view of the combination of, Long et al. (US 2008/0317932A1) hereinafter 'Long'Coleman et al (WO2011/109300A1A1), hereinafter Coleman and Hijden et al. (WO 2007/095977 A1) hereinafter Hijden.
Regarding claim 1, Lang teaches acereal product of claim 1, wherein the cereal product is a baked cereal product (para 43, 46). Cereal product comprising an SAG content of greater than about 15 g per 100 g of cereal product (para 22). Lang teaches of dough comprising 10-20% water (Table after para 149) and baked product with water content ranging from 7-10% (Para 24) but is silent regarding the water activity of about 0.6 to 0.9. However, cereal based baked dough products having water activity in the claimed range was known as taught by Coleman (Para 8) where water activity between 0.5 and 0.8. Hijden discloses a food product comprising slowly digestible carbohydrates with a water activity of about 0.7 or more (pg. 11, para 4). Thus, cereal based food products with slowly digestible carbohydrates or slowly available sugars were known to be made having water activity of about 0.6 to 0.9 as taught by Coleman and Hijden. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cereal product of Lang to have a product with a water activity of about 0.6 to 0.9. One of ordinary skill in the art would have been motivated to make a cereal based product with a water activity in the claimed range (typical of intermediate moisture baked dough products according to Coleman and Hijden) such that the baked products have increased shelf life at room temperature and extended shelf life if stored at 70F in hermetically sealed packages., i.e., baked dough products having 
Lang teaches cereal product of claim 1, wherein the cereal product is a baked cereal product (para 43, 46). Cereal product comprising an SAG content of greater than about 15 g per 100 g of cereal product (para 22), but does not specifically include sources buckwheat, rye, spelt, millet, triticale or combinations thereof in amounts of 10-16% by weight of the cereal product. Long discloses a food bar (para [0007]) comprising (c) a heat processable binder, (para [0020]); and (d) buckwheat in an amount of about 15 wt.% or more of the food bar (para [0008-0009]). Buckwheat has low glycemic index, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lang with Long and use seed /grains such as buckwheat to make a baked cereal product with SAG content of greater than about 15 g per 100 g and a moisture level of less than about 5 wt%.  It is noted that Applicant attaches no criticality to the buckwheat/rye or triticale form and discloses and interchangeably uses groats, grits, and cuts.  Long discloses use of buckwheat (Para 8-9) and discloses general composition where inclusion of sources like buckwheat have a low glycemic index , i.e., further increase the slowly available glucose .

Regarding claim 4, Lang discloses the cereal product of claim 1, comprising a moisture content of about 5 wt.% or more (para 24 where 7-10% moisture is taught which falls in the range of about 5%).
Regarding claim 6, Lang discloses the cereal product of claim 1, comprising a soft texture (para 34 table where biscuit and bread are taught).
Regarding claim 7, Lang discloses the cereal product of claim 2, comprising inclusions having a texture discernable from a texture of a matrix of the baked cereal product (Para 8 and para 34 and table following para 34 where biscuit and bread are taught).
Regarding claim 16, Lang discloses the cereal product of claim 2, wherein the cereal product has an unbaked SAG content and a baked SAG content, and wherein the baked SAG content is less than about 40% below the unbaked SAG content see Tables 2 and 3) and Lang does not specifically teach the pre baked SAG content in relation to the post baked SAG content. However, the pre baked SAG content pertains to the method of making the product and not the properties of the product itself. The method of making the product is not limiting to the product unless it materially affects the properties of said product. See MPEP 2113 and 2114. Since Lang teaches the post baked SAG content of the baked product as claimed, Lang meets the claim.
Regarding claim 17, Lang discloses the cereal product of claim 1, wherein the cereal product comprising an SAG content of greater than 15% based on the amount of carbohydrates in the composition (paragraphs 8 and 22). Lang further teaches that the composition comprises 60 to 90 g of carbohydrates per 100g of dry matter (paragraph 23). Therefore, the amount of SAG is greater than 13.5g per 100 g of 

Regarding claim 18, Lang discloses the cereal product of claims 1 and 17 above, wherein the cereal product as taught by Lang will have a crust portion and a crumb portion, the crust portion enclosing the crumb portion (para [00147-151] and tables ), wherein the biscuits, cookies and crackers are taught with SAG content. Lang does not disclose wherein the SAG content of the crumb portion per 100g of crumb portion is at least 70% of the SAG content of the crust portion per 100g of crust portion. However, since the products are made from the same dough, it follows that the SAG content of both the crust and the crumb will be similar/ same, i.e., the SAG content of crumb portion falls in the claimed range of at least 70% of the SAG content of the crust portion. However increasing and decreasing the amount of slowly digestible carbohydrates or SAG to modify the calorie content and controlling the energy release properties of food products were known in the art as taught by Hijden where the amount of slowly digestible carbohydrate like pullulan is 0.005-35%  (See page 5, last para to Page 6 end and Page 11). Thus varying the amount of slowly available carbohydrates to alter its energy release properties were known at the time of the effective filing date of the invention as taught by Lang in view of Hijden. Thus, based on the disclosure of Lang as applied above, it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang to include wherein the SAG content of the crumb portion is at least 70% of the SAG content of the crust portion. One of ordinary skill in the art would have been motivated to do so at least for the purpose of accommodating the available carbohydrates or SAG content suitable for the intended consumer and/or intended use of the cereal product. Also, see the rejection under 35 USC 112 (second).

Claim  9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lang in view of Long, Coleman and Hijden as applied above for claim 1 and 7, and further in view of Venoy et al. (WO 2012/120154 A1) hereinafter Venoy.
Regarding claim 9, Lang discloses the cereal product of claim 7. Lang does not specifically teach the inclusions maintain their texture for at least about six months. Coleman as applied above teaches that water activity properties of foods that are conducive for controlling microbial activity, and, maintaining shelf life (Coleman para 7-8), where the microbial stability is maintained for at least about 6 months for a packaged baked product stored at 70F and it would have been within the purview of one of ordinary skill that shelf stability as taught by Colemen includes microbial and consistency stability, i.e., texture is maintained  Thus, foods having increased shelf stability were known and desired and Venoy teaches a biscuit wherein the inclusions maintain their texture for at least about six months (pg. 19, lines 12-15). Therefore, based on the teaching of Colema and Venoy, it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang in view of Venoy to include wherein the inclusions maintain their texture for at least about six months in order to meet the expected nutritional profile in terms of fat and sugar (Venoy; pg. 4, In 1-2).

Claims 11, 12 rejected under 35 U.S.C. 103(a) as being unpatentable over Lang in view of Long, Coleman and Hijden as applied above for claim 1 and 7, and further in view of Koumarinos (US 6,488,957 B1), hereinafter Koumarianos.
Regarding claim 11, Lang discloses the cereal product of claim 7. Lang does not disclose wherein the inclusions comprise buckwheat grits, groats, and/or cuts. Koumarianos discloses a food supplement comprising buckwheat groats (col 5, In 3-5). Thus, inclusion of buckwheat groats was known and it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang in view of Koumarianos to include buckwheat groats in order to curb one's appetite (Koumarianos; col 4, In 20-21).
Regarding claim 12, Lang discloses the cereal product of claim 1. Lang does not disclose buckwheat grits, groats and/or cuts. Koumarianos discloses a food supplement comprising buckwheat groats (col 5, In 3-5). Thus, inclusion of buckwheat groats was known and it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang in view of Koumarianos to include buckwheat groats in order to curb one's appetite (Koumarianos; col 4, In 20-21).

Claims 40-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lang in view of Long, Coleman and Hijden as applied above for claim 1 and 7, and further in view of Skrabanja et al (J. Agric. Food Chem., hereinafter Skrabanja) and Lanvin(WO2012120155A1)
.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over to Long et al. (US 2008/0317932A1) hereinafter 'Long' in view of Coleman, Hijden and Lang.
Regarding claim 35, Long discloses a food bar (para [0007]) comprising (c) a heat processable binder, (para [0020]); and (d) buckwheat in an amount of about 15 wt.% or more of the food bar (para [0008-0009]). Long does not disclose a water activity of about 0.6 to about 0.9. 
However, cereal based baked dough products having water activity in the claimed range was known as taught by Coleman (Para 8) where water activity between 0.5 and 0.8. Hijden discloses a food product comprising slowly digestible carbohydrates with a water activity of about 0.7 or more (pg. 11, para 4). Thus, cereal based food products with slowly digestible carbohydrates or slowly available sugars were known to be made having water activity of about 0.6 to 0.9 as taught by Coleman and Hijden. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cereal product of Lang to have a product with a water activity of about 0.6 to 0.9. One of ordinary skill in the art would have been motivated to make a cereal based product with a water activity in the claimed range (typical of intermediate moisture baked dough products according to Coleman and Hijden) such that the baked products have increased shelf life at room temperature and extended shelf life if stored at 70F in hermetically sealed packages., i.e., baked dough products having water activity as 
Further, Long does not disclose an SAG content of greater than about 15 g per 100g of food bar. However, Lang discloses a cereal product comprising an SAG content of greater than about 15 g per 100 g of cereal product (para [0003]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the food bar of Long in view of Lang to include an SAG content of greater than about 15 g per 100 g of cereal product in order to provide a product that has slow energy release that aids in maintaining blood glucose levels over an extended time (Lang; para [0043]).


Response to Arguments
Applicant’s arguments, of 10/28/2019, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 rejection have been fully considered but claim amendments to the independent claim 1 changed the scope of invention and necessitated new grounds of rejection. Amended claims are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792